Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/23/2022, in response to the rejection of claims 1-3, 5-7, 15-19 from the non-final office action, mailed on 03/31/2022, by amending claims 1, 15-16, 18-19 and canceling claim 5, is acknowledged and will be addressed below.

Election/Restrictions
Claims 8-10 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim (s) is/are objected to because of the following informalities:
(1) The “wherein the heating part is on within the support part” of Claim 14 should be “wherein the heating part is within the support part”.

(2) The “by the heating part away from the substate loading region” of Claim 20 should be “by the heating part away from the substrate loading region”.
Appropriate correction is required.

Claim Interpretations
(1) In regards to the “the sealed hollow portion being configured to reflect the heat absorbed by the reflective member back towards the second plate” of Claim 1 and “the sealed hollow portion being configured to reflect a portion of heat emitted from the substrate loading region that is absorbed by the reflective member back towards the second plate” of Claim 13,
Claim merely recites the function “reflect the heat absorbed by the reflective member back towards the second plate” without reciting further structural details of the hollow portion.
According to the applicants’ Fig. 4A, some of the heat H2 is reflected (see H3) and absorbed (see H4, which becomes H5) and then some of the absorbed heat H5 is reflected (see H6) and absorbed (see H9, which becomes H10). In other words, due to the “sealed hollow portion”, when the heat meets a surface, the heat is intrinsically reflected by the surface and also absorbed by the surface.
Consequently, the “reflect the heat absorbed by the reflective member back towards the second plate” is considered a mere functional result caused by use of the “hollow sealed portion in a plate”.
Therefore, when an apparatus of a prior art teaches “hollow portion in a plate”, it is sufficient to meet the claimed limitation, see the MPEP citations below.

(2) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The term “proximal” of Claims 6 and 15 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance to the substrate has been rendered indefinite by the term “proximal”. 
For the purpose of examination, when the reflective member is inside the chamber, it will be considered meeting the “proximal”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okase (US 5571010, hereafter ‘010).
Regarding to Claim 1, ‘010 teaches:
Heat treatment apparatus (title, the claimed “substrate processing apparatus”);
Process tube 11 (Fig. 1, line 48 of col. 4, the claimed “comprising: a process chamber”);
An object holder 20 (line 2 of col. 6, the claimed “a support part in the process chamber, the support part including a substrate loading region configured to support a substrate seated therein”);
A plane heat source 17 (line 31 of col. 5, note the heat generated from the heat source reaches every objects in the process tube, which include the object W and the holder 20, the claimed “a heating part configured to heat the substrate loading region”); 
A hollow portion 122 is formed in the first reflecting member 120 (Fig. 30, lines 14-15 of col. 20, note the member 120 has first, second, and side walls, the emitted heat from the heat source is reflected from the reflecting member towards all directions including towards the second wall of the reflecting member, the claimed “and a reflective member adjacent to the substrate loading region in the process chamber, the reflective member including a first plate and a second plate and a pair of side walls extending perpendicular between the first plate and the second plate in a thickness direction of the reflective member with a sealed hollow portion therein that is sealed on all sides thereof, the second plate being closer to the support part than the first plate, and the sealed hollow portion being configured to reflect the heat absorbed by the reflective member back towards the second plate”).

Regarding to Claim 2,
Fig. 30 of ‘010 shows the hollow portion 122 intrinsically has external and internal surfaces, each formed by plural side surfaces. Further, the surface can be named as any of the first and second (the claimed “wherein the reflective member includes external surfaces and internal surfaces, the external surfaces including a first external surface, a second external surface, and an external side surface, the second external surface opposing the first external surface with the external side surface connecting the first external surface and the second external surface, and the internal surfaces including a first internal surface, a second internal surface and an internal side surface defining the sealed hollow portion, the first internal surface facing the substrate loading region, the second internal surface opposing the first internal surface with the internal side surface connecting the first internal surface and the second internal surface”).

Regarding to Claim 6,
Fig. 30 of ‘010 shows the reflecting member 120 is adjacent to the object W, and the hollow portion 122 corresponds to a central region (the claimed “wherein the reflective member is proximal to the substrate loading region such that the sealed hollow portion corresponds to a central region or a circumferential region of the substrate”).

Regarding to Claims 7 and 11,
Fig. 30 of ‘010 shows the reflecting member 120 has a flat surface in each of the internal and external surfaces, note herein the top and bottom of the member can be named as first and second (the claimed “wherein the second external surface has a flat reflective surface” of Claim 7, and “wherein at least one of the first internal surface and the second internal surface has a flat surface” of Claim 11).

Regarding to Claim 12,
As shown in Fig. 31 of ‘010, the side surface of the reflecting member 120 has a convex portion (also can be called concave depending on a view position) shape, it faces holder 20, note herein the half of the side surface can be named as first and second (the claimed “wherein at least one of the first external surface and the second external surface has a convex surface or a concave surface, the convex surface or the concave surface facing the substrate loading region”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 6454563, hereafter ‘563) in view of Mitrovic et al. (US 20120171870, hereafter ‘870).
Regarding to Claim 1, ‘563 teaches:
Wafer treatment chamber (title, the claimed “A substrate processing apparatus”);
A heating apparatus 40 is located in the lower portion of the chamber 38. A wafer-load region 43 for supporting a wafer (W) is provided on the upper portion of the heating apparatus 4 (Fig. 2, lines 23-26 of col. 3, the claimed “comprising: a process chamber; a support part in the process chamber, the support part including a substrate loading region configured to support a substrate seated therein”);
A heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “a heating part configured to heat the substrate loading region”);
The reflecting apparatus 44 includes a reflector 46 for reflecting the thermal energy radiated from the heating apparatus toward the wafer (W) (lines 60-62 of col. 3, the claimed “and a reflective member adjacent to the substrate loading region in the process chamber, the reflective member including a first plate and a second plate and a pair of side walls extending perpendicular between the first plate and the second plate in a thickness direction of the reflective member, the second plate being closer to the support part than the first plate”).

‘563 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: the reflective member including a first plate and a second plate and a pair of side walls extending perpendicular between the first plate and the second plate in a thickness direction of the reflective member with a sealed hollow portion therein that is sealed on all sides thereof, the second plate being closer to the support part than the first plate, and the sealed hollow portion being configured to reflect the heat absorbed by the reflective member back towards the second plate.

‘870 is analogous art in the field of apparatus for treating wafers (abstract). ‘870 teaches the hollow interior space reduces heat conduction between interior surface 158 and peripheral, or exterior, surface 156... Space 153 may be open on its downstream end, as depicted in FIG. 6, or may be closed on its downstream end. By reducing heat conduction between surfaces 158 and 156, the ring depicted in FIG. 6 further impedes heat transfer between the wafer carrier 40 and shutter 18 ([0045], note the “closed” means a sealed space, and further a shape of the hollow interior space follows the shape of the body).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a hollow interior space within the body of the reflector 46 of ‘563, for the purpose of reducing heat conduction between a surface of the reflector 46 facing the wafer W and another surface of the reflector 46 facing the shower head 52, as a result, reducing heat loss through the body of the reflector.

Regarding to Claim 2,
As discussed in the claim 1 rejection above, a hollow space is imported into the body of the reflector 46. 
Further, because ‘563 teaches the reflector 46 has a flat planar mirror facing the wafer (W) (lines 63-64 of col. 3), the shape of the imported hollow space would have been followed the shape of the reflector, therefore, the body of the reflector intrinsically has external surfaces, which includes first, second and side surfaces, and the imported hollow space intrinsically has internal surfaces following the shape of the reflector body, which includes first, second and side surfaces (the claimed “wherein the reflective member includes external surfaces and internal surfaces, the external surfaces including a first external surface, a second external surface, and an external side surface, the second external surface opposing the first external surface with the external side surface connecting the first external surface and the second external surface, and the internal surfaces including a first internal surface, a second internal surface and an internal side surface defining the sealed hollow portion, the first internal surface facing the substrate loading region, the second internal surface opposing the first internal surface with the internal side surface connecting the first internal surface and the second internal surface”).

Regarding to Claim 6,
Fig. 2 of ‘563 shows the reflective member 46 is adjacent to the wafer-load region 43 for supporting the wafer (W), and further the reflective member corresponds to the wafer, therefore, the imported hollows space would have corresponded to the wafer. Further, ‘563 teaches the reflector 46 can move up and down while facing the wafer-load region 43 (lines 44-46 of col. 4, thus, a distance from the reflector 46 to the wafer-load region 43 is controllable to be adjacent, the claimed “wherein the reflective member is proximal to the substrate loading region such that the sealed hollow portion corresponds to a central region or a circumferential region of the substrate”).

Regarding to Claims 7 and 11,
Fig. 2 of ‘563 shows the top and bottom surfaces of the reflective member 46 has a flat surface, therefore, the imported hollow space would have followed the body shape of the reflector (the claimed “wherein the second external surface has a flat reflective surface” of claim 7, and “wherein at least one of the first internal surface and the second internal surface has a flat surface” of Claim 11).

Regarding to Claim 12,
As discussed in the claim 2 rejection above, the first, second, side surfaces can be differently named or defined. Fig. 3 of ‘563 shows the reflector 46 has a circular shape plate, thus a portion of the circular shape side surface can be defined as a first external surface, another portion of the circular shape, which is opposite to the first portion can be defined as a second external surface, and the top or bottom surface can be defined as an external side surface. Further, the portion of the circular surface can be defined as a convex or concave shape, depending on the view position, and the circular surface faces the wafer-load region 43 (the claimed “wherein at least one of the first external surface and the second external surface has a convex surface or a concave surface, the convex surface or the concave surface facing the substrate loading region”).

Regarding to Claim 13, ‘563 teaches:
Wafer treatment chamber (title, the claimed “A substrate processing apparatus”);
A heating apparatus 40 is located in the lower portion of the chamber 38. A wafer-load region 43 for supporting a wafer (W) is provided on the upper portion of the heating apparatus 4 (Fig. 2, lines 23-26 of col. 3, the claimed “comprising: a process chamber; a support part in the process chamber, the support part including a substrate loading region configured to support a substrate seated therein”);
A heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “a heating part configured to heat the substrate loading region”);
The reflecting apparatus 44 includes a reflector 46 for reflecting the thermal energy radiated from the heating apparatus toward the wafer (W) (lines 60-62 of col. 3, the claimed “and a reflective member adjacent to the substrate loading region in the process chamber, the reflective member including a first plate and a second plate and a pair of side walls extending perpendicular between the first plate and the second plate in a thickness direction of the reflective member, the second plate being closer to the support part than the first plate, the reflective member configured to reflect heat emitted from the substrate loading region to the substrate loading region”);
Since the wafer has a circular shape, the planar mirror is preferably a circular shape as well as shown in FIG. 3 (lines 1-2 of col. 4, the claimed “wherein the reflective member is disc shaped”).

‘563 is silent about the material for the reflector 46, however, it is commonly well-known to use ceramic or metal material, as the heat reflector, for instance, see US20060144336, hereafter ‘336, [0026] disclosing “Preferably, the thermal insulation reflecting plate 107 may be made of ceramic or metal with high reflection rate and high thermal insulation efficiency, such as Inconel”, therefore, the reflector 46 would have been formed by ceramic or metal, this reads into the claimed “the reflective member including at least one of quartz, ceramic, and a metal”.

Fig. 2 of ‘563 shows the reflector 46 has a thickness, and Fig. 3 shows the reflector has a diameter, therefore, ‘563 clearly teaches all the limitation of the claimed “wherein the reflective member is disc shaped and has a diameter of, and a thickness of” and ‘563 is only silent about the claimed ranges, “280 mm to 320 mm” and “10 mm to 20mm”.

However, ‘563 further clearly teaches at a minimum, the area of the reflector mirror facing the wafer-load region 43 is equal to that of the wafer. Preferably, the area of the planar mirror is larger than the wafer (lines 64-67 of col. 3), therefore, the diameter of the reflector can be adjusted depending on the wafer size, thus the diameter is a result effective controllable parameter to match with the wafer size. 
Still furthermore, depending on the thickness of the reflector, various factors, such as the durability, weight, and/or heat transfer rate of the reflector is changed, therefore, the thickness of the reflector is also a result effective parameter to control those various factors.

Consequently, even if ‘563 is silent about the ranges of the diameter and thickness, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed ranges, for the purpose of controlling the result effective parameters, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

‘563 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 13: (13A) the reflective member including a first plate and a second plate and a pair of side walls extending perpendicular between the first plate and the second plate in a thickness direction of the reflective member with a sealed hollow portion therein that is sealed on all sides thereof, the second plate being closer to the support part than the first plate, the reflective member configured to reflect heat emitted from the substrate loading region to the substrate loading region and the sealed hollow portion being configured to reflect a portion of heat emitted from the substrate loading region that is absorbed by the reflective member back towards the second plate,
(13B) and the sealed hollow portion therein has a thickness of 3mm to 5mm.

In regards to the limitation of 13A:
The teaching of ‘870 was discussed in the claim 1 rejection above, therefore, the limitation of 13A is rejected for substantially the same reason as claim 3 rejection above.

In regards to the limitation of 13B:
As discussed in the limitation of 13A rejection above, the reflector 46 of ‘563 has the imported hollow interior space.
Consequently, the imported hollow interior space intrinsically has a thickness, in other words, the combination clearly teaches all the limitation of the limitation of 13B and is only silent about the claimed ranges the “3mm to 5mm”.

However, the thickness of the hollow portion, which is thinner than the full thickness of the body, is also a part of the full thickness of the reflector body. As discussed in the thickness of the reflector of ‘563 above, depending on the thickness of the reflector, various factors, such as the durability, weight, and/or heat transfer rate of the reflector is changed, therefore, the thickness of the hollow portion, is also a result effective parameter to control those various factors.

Consequently, even if the combination is silent about the ranges of the thickness, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed ranges, for the purpose of controlling the result effective parameters, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claims 14, 16 and 18,
‘563 teaches a heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, note Fig. 2 shows the reflector 46 is above the heating apparatus 40, the claimed “wherein the heating part is on within the support part” of Claim 14, “wherein the reflective member is above the substrate loading region, and the heating part is below the substrate loading region” of Claim 16, and “wherein the reflective member is at least one of above the substrate loading region or below the substrate loading region, and the heating part is within the support part” of Claim 18).

Regarding to Claim 15,
Claim 15 has all the limitation of Claim 6, thus claim 15 is rejected for substantially the same reason as claim 6 rejection above.

Regarding to Claim 17,
‘563 teaches a heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “and the heating part is at least one of above the substrate loading region or below the substrate loading region”).
Because Fig. 2 shows the reflector 46 is above the heating apparatus 40, thus it is silent about the claimed “wherein the reflective member is below the substrate loading region”. 

However, it is commonly well-known to dispose the reflector below the substrate loading region, for instance, see ‘336 disclosing “heater 103, on which the wafer is placed”, [0022] and “the thermal insulation reflecting plate may be provided below the heater”, Fig. 2, [0010].

Consequently, even if the combination is silent about the location, as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the reflector of ‘563, or have added new reflector, below the heating apparatus of ‘563, for the purpose of preventing heat loss towards the lower side of the heating apparatus.’

Regarding to Claim 19,
As discussed in the claim 13 rejection above, the body of the reflector 46 of ‘563 has a hollower interior space, therefore, the top wall of the reflector body forms a cover of the hollow interior space, and the side and bottom walls forms a base having a concave groove (the claimed “wherein the reflective member comprises: a base having a concave groove portion; and a cover bonded to the base, the cover covering the concave groove portion to form the sealed hollow portion”).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘563 and ‘870, as being applied to Claim 2 rejection above, further in view of Takagi (US 5407485, hereafter ‘485).
Regarding to Claims 3-5,
‘563 teaches reflector 46, therefore, the material of the reflector has own reflectance (the claimed “wherein the reflective member includes a reflective material having a first reflectance” of Claim 3, “wherein the reflective member includes a reflective material having a first reflectance” of Claim 4, and “wherein the reflective member includes a reflective material having a first reflectance”).

‘563 and ‘870 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: and at least one of the first internal surface and the second internal surface includes a material having a second reflectance coated thereon, the second reflectance being higher than the first reflectance.
Claim 4: and a first one of the first internal surface and the second internal surface includes a material having a second reflectance coated therein, the second reflectance being higher than the first reflectance, a second one of the first internal surface and the second internal surface includes a material having a third reflectance coated thereon, the third reflectance being lower than the first reflectance.
Claim 5: and the first external surface, the second external surface and the external side surface each include a material having a fourth reflectance coated thereon, the fourth reflectance being higher than the first reflectance.

‘485 is analogous art in the field of apparatus for producing semiconductor device (title). ‘485 teaches a heat-reflective plate 9, on which both surfaces, gold plating 31 is applied. The gold plating 31 is covered in turn with a quartz cover 32, and the cavity (not shown) of the heat-reflective plate 9 (Fig. 1, lines 3-7 of col. 6, note ‘485 clearly teaches the heat-reflective plate assembly is formed of multiple materials, at least three materials, each having its own reflectance, and the gold 31 at inner portion has a higher reflectance than the quartz 32 at outer portion).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a different material having a higher reflectance, to the hollower interior space of the reflector of ‘563, for the purpose of adjusting the reflection of the thermal energy towards the wafer, by reducing heat loss through the body of the reflector.

The applicants may argue that a specific reflectance condition (such as the “higher”) on each surface is not taught by ‘563, ‘870, and ‘485.
However, emphasized again, each material has own reflectance, thus, when multiple materials are provided, the combination of the materials clearly determines different thermal energy reflectance, therefore, the multiple materials are result effective controllable parameter to control the reflectance on each surface.
Consequently, even if a specific reflectance condition on each surface is not provided, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the reflectance combination as claimed by the multiple materials, for the purpose of controlling reflectance on each surface of the reflector up to any desired reflectance target, thus reducing heat loss through the body of the reflector, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘563, in view of Kholodenko et al. (US 5610755, hereafter ‘755).
Regarding to Claim 20, ‘563 teaches:
Wafer treatment chamber (title, the claimed “A substrate processing apparatus”);
A heating apparatus 40 is located in the lower portion of the chamber 38. A wafer-load region 43 for supporting a wafer (W) is provided on the upper portion of the heating apparatus 4 (Fig. 2, lines 23-26 of col. 3, the claimed “comprising: a process chamber; and a support part in the process chamber, a substrate loading region configured to support a substrate seated therein”);
A heater 42 is disposed below the wafer (W) and housed in the upper portion of the heating apparatus 40 (lines 40-41 of col. 3, the claimed “a heating part below the substrate loading region”).

‘563 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 20: and a sealed hollow portion within the support part below the heating part, the hollow portion defined by at least three internal surfaces including a first internal surface facing the substrate loading region, a second internal surface opposing the first internal surface, and an internal side surface connecting the first internal surface and the second internal surface, the sealed hollow portion being sealed on all sides thereof and configured to reflect heat emitted by the heating part away from the substate loading region in a second direction back towards the substrate loading region.

‘755 is analogous art in the field of chuck (title). ‘755 teaches a resistive heating element 255 (Fig. 7a, line 64 of col. 11), and the support 190 comprises a cavity 300 that is shaped and sized to serve as a thermal barrier that insulates the electrostatic chuck 55 from the surface 50 of the chamber 25 (lines 39-41 of col. 11, note the hollow interior space has a first internal surface, a second internal surface opposing the first internal surface, and an internal side surface connecting the first internal surface and the second internal surface).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a hollow interior space, below the heater 42 within the heating apparatus 40 of ‘563, for the purpose of reducing heat conduction from the heater towards a lower surface, as a result, reducing heat loss through the lower the body of the heating apparatus. 

Response to Arguments
Applicants’ arguments filed on 08/19/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of the independent claims, the arguments of pages 9-12 were discussed during the interview held on 08/19/2022. Because the applicants maintain the same claim amendment provided for the interview, the examiner maintains the same position for the response to the arguments, thus the response is omitted in this office action, see the interview summary. 

In regards to the 35 USC103 rejection of the claims 3-5, the applicants argue that first, Takagi discloses that the heat-reflective plate 9 is plated with gold plating 31 and then covered with a quartz cover 32, as such, the gold plating 31 are not internal surfaces that define a sealed hollow portion as there is no hollow portion between the gold plating 31 and the quartz cover 31, see 1st paragraph of page 14, and second, Mitrovic explicitly discloses that the purpose of the space 153 is to "reduce[] heat conduction between interior surface 158 and peripheral, or exterior, surface 156." See Mitrovic at [0045]. As such, one skilled in the art would not modify the invention of Lim in view of Mitrovic with the disclosure of Takagi since such a design would not reduce heat conduction, see 2nd paragraph of page 14, and lastly, such the examiners’ statement does not explain how the prior art recognized that the parameter is result effective, see pages 15-16.
This argument is found not persuasive. 
The examiner maintains the feature was clearly taught by the cited references, alone or in combination, as discussed in the claim rejection above.
The arguments are attacking the cited references individually. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In details, 
In response to the first, an internal surface of the sealed hollow portion is already taught by ‘563 and ‘870, not by ‘485. The only deficiency of ‘563 and ‘870 is a material having different reflectance coated on the surface of the reflector, in other words, a surface of reflector formed by multiple materials. ‘485 clearly teaches the feature. Further, in addition to the interpretation of gold coating 31 on the reflector 9, another interpretation of ‘485 can be applied. For instance, the quartz cover 32 of ‘485 can be interpreted as a reflector, because quartz is used as a reflector, therefore, the gold 31 can be interpreted a coating on an internal surface of the reflector.

In response to the second, the examiner maintains one skilled in the art would CLEARLY and OBVIOUSLY modify the invention of ‘563 in view of ‘870 with the disclosure of ‘485, since such a design would OBVIOUSLY reduce heat conduction. The examiner does not find any factual support supporting the applicants’ assertion “one skilled in the art would not modify the invention of Lim in view of Mitrovic with the disclosure of Takagi since such a design would not reduce heat conduction”.

In response to the third, the examiner maintains the statement clearly established that the reflectivity set forth by the multiple materials is a result effective parameter, because the reflectivity itself of each material is a result effective parameter to control the degree of reflecting capability of the reflector, thus ‘485 itself clearly and inherently proves adjustment of the reflectivity of the reflector. 
As clearly shown in Fig. 1 of ‘485, the reflector assembly is formed of three different materials, which includes the heat-reflective plate 9, gold plating 31 and quartz cover 32, therefore, the heat reflecting capability of the reflector assembly of ‘485 is determined by the combination of the three materials. In other words, the reflected and absorbed heat amount when the heat passes through the reflector assembly of ‘485 is clearly different from the heat amount in case of the reflector plate without gold plating and quartz cover. 
The “adjustment” of reflectivity inherently includes either “increase” or “decrease” of the reflectivity. Therefore, to obtain a result of increasing the reflectivity of the reflector, it is expected to control the reflectivity by adding a material having higher reflectivity or removing a material having a lower reflectivity, on the contrary, to obtain a result of decreasing the reflectivity of the reflector, it is expected to control the reflectivity by adding a material having a lower reflectivity or removing the material having higher reflectivity.
The reflected heat control by different material is commonly well-known feature in the art, for instance, see Fig. 31 of ‘010 and relating disclosure from lines 43-65 of col. 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718